                   Case 1:18-cv-00120-DAD-BAM Document 148 Filed 06/05/20 Page 1 of 8

            1    MICHELE L. MARYOTT, SBN 191993                     KARL G. NELSON (admitted pro hac vice)
                   mmaryott@gibsondunn.com                            knelson@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP                        GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive                               2100 McKinney Avenue
            3    Irvine, CA 92612-4412                              Dallas, TX 75201-6912
                 Telephone: 949.451.3800                            Telephone: 214.698.3100
            4    Facsimile: 949.451.4220                            Facsimile: 214.571.2900
            5    JASON C. SCHWARTZ (admitted pro hac vice)          KATHERINE V.A. SMITH, SBN 247866
                    jschwartz@gibsondunn.com                          ksmith@gibsondunn.com
            6    GIBSON, DUNN & CRUTCHER LLP                        HELEN AVUNJIAN, SBN 300284
                 1050 Connecticut Avenue, N.W.                        havunjian@gibsondunn.com
            7    Washington, DC 20036-5306                          GIBSON, DUNN & CRUTCHER LLP
                 Telephone: 202.955.8500                            333 South Grand Avenue
            8    Facsimile: 202.467.0539                            Los Angeles, CA 90071-3197
                                                                    Telephone: 213.229.7000
            9                                                       Facsimile: 213.229.7520
                 Attorneys for Defendants GOLDEN
           10    STATE FC LLC (now known as
                 AMAZON.COM SERVICES LLC),
           11    AMAZON.COM, INC. and AMAZON
                 FULFILLMENT SERVICES, INC. (now
           12    known as AMAZON.COM SERVICES
                 LLC)
           13
                                                UNITED STATES DISTRICT COURT
           14
                                               EASTERN DISTRICT OF CALIFORNIA
           15
                                                          FRESNO DIVISION
           16
                 JUAN TREVINO, CHRISTOPHER WARD,                    LEAD CASE NO. 1:18-cv-00120-DAD (BAM)
           17    LINDA QUINTEROS, ROMEO PALMA,                      Member Case No: 1:18-cv-00121-DAD-BAM
                 BRITTANY HAGMAN, ALBERTO                           Member Case No: 1:18-cv-00567-DAD-BAM
           18    GIANINI, and JUAN C. AVALOS, on behalf             Member Case No: 1:18-cv-01176-DAD-BAM
                 of themselves and all others similarly situated,   Member Case No: 1:17-cv-01300-DAD-BAM
           19                           Plaintiffs,                 RESPONSE TO PLAINTIFFS’
           20           v.                                          SUPPLEMENTAL BRIEF REGARDING
                                                                    IMPACT OF PROPOSED MDL
                 GOLDEN STATE FC LLC, a Delaware
           21                                                       SETTLEMENT ON PLAINTIFFS’ MOTION
                 Limited Liability Company; AMAZON.COM              FOR CLASS CERTIFICATION
                 INC., a Delaware Corporation, AMAZON
           22    FULFILLMENT CENTERS, INC. a Delaware
                 Corporation, and Does 1 through 10, inclusive,
           23                                                       Judge: Magistrate Judge Barbara A. McAuliffe
                                        Defendants.
           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                      RESPONSE TO PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING IMPACT OF PROPOSED MDL
                                       SETTLEMENT – CASE NO. 1:18-CV-00120-DAD (BAM)
                      Case 1:18-cv-00120-DAD-BAM Document 148 Filed 06/05/20 Page 2 of 8

            1    I.      INTRODUCTION
            2            Rather than offer their perspective on the “impact” of the MDL Action settlement on this case
            3    as this Court requested (Dkt. 146, emphasis added), Plaintiffs chose instead to urge this Court to
            4    commandeer the role of the judge in the MDL Action, preemptively second-guess the fairness of the
            5    settlement reached in that case (even though that settlement is not before this Court), and issue an
            6    advisory opinion on the impact of California Supreme Court decisions on the merits of Plaintiffs’
            7    claims, even though doing so is unnecessary to resolve Plaintiffs’ motion for class certification. This
            8    Court should reject these improper overtures and stay this action pending final approval of the
            9    settlement in the MDL Action, which will have a significant impact on the future progress of this case.
           10            A.      Staying This Action Until the MDL Action Settlement Process Concludes Would
                                 Promote Judicial Economy
           11
                         Resolving the question of class certification in this case before final approval of the MDL
           12
                 Action settlement, as Plaintiffs propose, would be inefficient and unproductive for several reasons.
           13
                         First, it would violate the first-to-file rule, which “allows a district court to stay proceedings if
           14
                 a similar case with substantially similar issues and parties was previously filed in another district court.”
           15
                 Kohn Law Group, Inc. v. Auto Parts Mfg. Mississippi, Inc., 787 F.3d 1237, 1239 (9th Cir. 2015).The
           16
                 rule is “intended to serve the purpose of promoting efficiency . . . and should not be disregarded
           17
                 lightly.” Id. As Judge Drozd has previously acknowledged (Dkt. 71 at 8–11), under that rule, the MDL
           18
                 Action should take priority over this action. The Judicial Panel of Multidistrict Litigation (“JPML”),
           19
                 too, in denying Amazon’s motion to transfer Trevino to the MDL Court, “encourage[d] the parties to
           20
                 voluntarily coordinate any overlapping discovery or pretrial motions” raised by Trevino and to “avail
           21
                 themselves” of the discovery and the “transferee court’s rulings.” Declaration of Katherine V.A Smith
           22
                 (“Smith Decl.”) ¶ 2, Ex. A at 2 (emphasis added). That is reason enough to step back to allow the
           23
                 proposed settlement in the MDL Action to run its course before proceeding here.
           24
                         Second, as explained in Amazon’s Notice of Settlement (Dkt. 145), deferring a decision on
           25
                 class certification here pending final approval of the settlement in the MDL Action will conserve
           26
                 already scarce judicial resources in this District by streamlining the claims this Court would be required
           27
                 to rule upon. Contrary to Plaintiffs’ claims that Amazon “specifically drafted the release in an attempt
           28
                 to encompass all of Plaintiffs’ class and representative PAGA claims in this action” (Dkt. 147 at 2), the
Gibson, Dunn &                                                        2
Crutcher LLP
                        RESPONSE TO PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING IMPACT OF PROPOSED MDL
                                         SETTLEMENT – CASE NO. 1:18-CV-00120-DAD (BAM)
                      Case 1:18-cv-00120-DAD-BAM Document 148 Filed 06/05/20 Page 3 of 8

            1    MDL Action settlement will narrow, but not totally eliminate, Plaintiffs’ claims in this case, as there
            2    are a number of claims that would not necessarily be resolved by this settlement.1 For example,
            3    Plaintiffs’ claims regarding rounding (and alleged meal break and third rest break violations premised
            4    on rounding), second meal break waiver violations, and alternative workweeks2 were not alleged in
            5    Saldana and are not encompassed within the settlement. Compare Dkt. 65 with Dkt. 145–1, Ex. A at
            6    7–9. Plaintiffs have previously recognized this by arguing, in opposing a stay pending the resolution
            7    of the MDL Action, that the “claims in [Trevino] are broader than those asserted in [this] action.” Dkt.
            8    45 at 2.
            9               Third, resolution of the class certification issues in this case is unlikely to be speedy. As this
           10    Court is aware, after any decision on certification, both parties have the option to appeal to Judge Drozd
           11    (see Fed. R. Civ. P. 72), and could further seek permission to appeal Judge Drozd’s order to the Ninth
           12    Circuit under Rule 23(f). Particularly in light of the judicial emergency in this District, it could take
           13    months—if not years—to conclusively resolve Plaintiffs’ motion for class certification.
           14               Finally, there is no prejudice to the putative class should this Court stay its decision on class
           15    certification pending final approval of the MDL Action settlement. The putative class members will
           16    have their chance to opt out of or object to the MDL Action settlement via the Rule 23 process to the
           17    extent they believe it is unfair or they believe they can get a better deal elsewhere. And those who do
           18    not opt out will expeditiously obtain relief. Plaintiffs have offered no reasonable argument for why—
           19    nearly seven years after the Saldana action was filed and years after they had the opportunity to
           20    consolidate their case with Saldana—this action should take precedence.
           21

           22

           23

           24     1
                      The claims that would be barred by the settlement include failure to pay wages for all hours worked
           25         including overtime (predicated on Plaintiffs’ security screening claims); failure to provide lawful
                      meal periods (predicated on Plaintiffs’ security screening claims); failure to provide rest periods
           26         (predicated on Plaintiffs’ security screening claims); wage statement violations; and failure to pay
                      timely wages upon termination (predicated on Plaintiffs’ security screening claims). See Dkt. 145
           27         at 3.
                  2
                      Plaintiffs do not seek certification of their alternative workweek claim, but do allege it as an
           28         individual claim in their First Amended Consolidated Class Action Complaint. See Dkt. 65 ¶¶ 35–
                      37.
Gibson, Dunn &                                                        3
Crutcher LLP
                        RESPONSE TO PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING IMPACT OF PROPOSED MDL
                                         SETTLEMENT – CASE NO. 1:18-CV-00120-DAD (BAM)
                   Case 1:18-cv-00120-DAD-BAM Document 148 Filed 06/05/20 Page 4 of 8

            1           B.      Plaintiffs’ Accusations About the Fairness of the MDL Action Settlement Are
                                Both Irrelevant and Meritless
            2
                        In an apparent effort to dissuade this Court from staying the hearing on class certification
            3
                 pending the MDL Action settlement, Plaintiffs resort to gross mischaracterizations of that settlement,
            4
                 claiming it is the product of “collusion” and a “reverse auction” that this Court must “necessarily
            5
                 assess” as part of its decision on how to move forward with this case. Dkt. 147 at 4–5. There is no
            6
                 support for any of those accusations.
            7
                        First, contrary to Plaintiffs’ assertion that the parties to the MDL Action did not “engage[] in
            8
                 any reasonable valuations” of potential recoveries since the purported change in California law (id. at
            9
                 4), the MDL Action settlement is the product of a reasoned assessment of the continued risks of
           10
                 litigation against the backdrop of legal uncertainty. The Saldana action—filed over three years before
           11
                 any of the putative class cases comprising this consolidated action—has been proceeding for nearly
           12
                 seven years, and is currently on appeal to the Sixth Circuit. Facing risks in that appeal, both parties
           13
                 reasonably decided to engage in settlement discussions. Although the plaintiff in Saldana believes that
           14
                 Troester and Frlekin “buttress [her] position,” she “understands the benefits of providing a significant
           15
                 settlement sum now, as opposed to risking an appellate decision affirming the [Saldana] [c]ourt’s
           16
                 decision granting summary judgment in favor of [Amazon].” Smith Decl. ¶ 3, Ex. B at 14. Likewise,
           17
                 although Amazon “remain[s] steadfast” in its defense on appeal, including its position on Troester and
           18
                 Frlekin, it is “also mindful that there are risks and significant expenses” associated with proceeding
           19
                 further in Saldana. Id. at 15. Thus, the settlement discussions produced what the parties believe to be
           20
                 a fair and reasonable settlement for the class. The current proposed settlement is benchmarked against
           21
                 a 2016 settlement in the same action with other defendants which involved very similar claims, but
           22
                 nevertheless accounts for all the risks and potential costs of continued litigation, including subsequent
           23
                 changes in the law.
           24
                        Plaintiffs have not cited any evidence supporting their allegations of collusion, nor can they,
           25
                 because there is nothing unlawful or improper about making reasonable judgments about litigation
           26
                 risks based on the particular circumstances of a case. See, e.g., Negrete v. Allianz Life Ins. Co. of N.
           27
                 Am., 523 F.3d 1091, 1099 (9th Cir. 2008) (the mere “specter of a reverse auction” was insufficient to
           28

Gibson, Dunn &                                                      4
Crutcher LLP
                      RESPONSE TO PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING IMPACT OF PROPOSED MDL
                                       SETTLEMENT – CASE NO. 1:18-CV-00120-DAD (BAM)
                     Case 1:18-cv-00120-DAD-BAM Document 148 Filed 06/05/20 Page 5 of 8

            1    support an allegation of collusion where there were “no facts” indicating that “underhanded activity”
            2    had actually taken place); Officers for Justice v. Civil Serv. Comm’n of City & Cty. of San Francisco,
            3    688 F.2d 615, 627 (9th Cir. 1982) (“The settlement proposal now before us was not hastily arrived at
            4    and there is not a shred of evidence in the record suggesting the existence of collusion between the
            5    negotiators” where “[d]iscovery had been completed,” and “[t]he case had been aggressively litigated
            6    . . . for six years, generating a voluminous record, and resulting in several pre-trial hearings and orders,
            7    including preliminary injunctions and a partial summary judgment”).
            8           Rather than offer evidence, Plaintiffs speculate—through the largely improper declaration of
            9    counsel3—that the only reason Amazon decided to settle the MDL Action was to “moot this Court’s
           10    certification inquiry,” ostensibly out of fear that this Court would grant class certification. Dkt. 147 at
           11    5. Again, the record shows otherwise. Amazon was fully prepared to argue—based on, among other
           12    evidence, “[v]ideo footage showing employees walking through metal detectors without slowing
           13    down,” 92 putative class member declarations, as well as expert testimony showing that putative class
           14    members were not delayed when passing through security—why none of Plaintiffs’ security screening
           15    (or other) claims are amenable to certification. See Dkt. 123, Ex. B ¶ 130; see also Dkt. 119 at 5–6.
           16           Second, this Court need not “assess” the MDL Action settlement in order to decide whether to
           17    stay the hearing on class certification. Whether that settlement should be approved is not an issue
           18    before this Court. And to the extent any of Plaintiffs’ attacks on that settlement have merit, they will
           19    be resolved by the court overseeing the MDL Action.               While Plaintiffs attack that court as
           20    “disinterested” and “poised to possibly” misapply California law (Dkt. 147 at 3, 6), there is no basis to
           21    conclude that a sister federal district court is not capable of conducting the requisite assessment of the
           22
                 3
                     For example, in the Declaration of Peter R. Dion-Kindem, counsel declares “under the penalty of
           23        perjury” that Amazon engaged in several instances of “forum shopping” and “tasked [counsel] with
                     settling the remaining MDL claims on a class basis as quickly as possible to avoid an adverse class
           24        certification ruling in Trevino.” Dkt. 147–1, Ex. 2 at 38–39. Mr. Dion-Kindem obviously does not
                     have any personal knowledge of what Amazon did or did not “task[]” its counsel with doing, and
           25        this non-evidence should be stricken from the record. But even if he had somehow obtained
                     information about Amazon’s instructions to its lawyers (which he certainly did not), that
           26        information would be the definition of a privileged attorney-client communication. What Mr.
                     Dion-Kindem is doing is attempting to pass off his own self-serving speculation as a purported
           27        “fact”—and, remarkably, doing so under penalty of perjury. In any event, in addition to being
                     unsupported by anything more than pure speculation, this testimony offers no independent facts
           28        establishing how Mr. Dion-Kindem could possibly have personal knowledge of Amazon’s
                     motivations or its “task[ing]” instructions to its own counsel.
Gibson, Dunn &                                                        5
Crutcher LLP
                       RESPONSE TO PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING IMPACT OF PROPOSED MDL
                                        SETTLEMENT – CASE NO. 1:18-CV-00120-DAD (BAM)
                   Case 1:18-cv-00120-DAD-BAM Document 148 Filed 06/05/20 Page 6 of 8

            1    proposed settlement through the lens of Rule 23. Indeed, the JPML believed that the Western District
            2    of Kentucky was well-suited to address the claims in Saldana, as well as the claims brought under
            3    several other states’ laws. Most of the concerns Plaintiffs claim to have about the settlement—for
            4    example, that it is the alleged “result of a blatant reverse auction and collusive tactics,” which resulting
            5    in an “undervalued settlement . . . rel[ying] upon outdated California law and . . . [that is] based on no
            6    analysis of the true potential liability . . . in this case” (Dkt. 147 at 4)—are necessarily encompassed
            7    within Rule 23’s framework for assessing proposed class action settlements. See Does 1–2 v. Déjà Vu
            8    Servs., Inc., 925 F.3d 886, 894–95 (6th Cir. 2019) (outlining the seven factors courts consider in
            9    analyzing a settlement under Rule 23(e)). There is no basis for this Court to assume that all the relevant
           10    factors will not be considered in due course by the United States District Judge presiding in the MDL
           11    Action.
           12              C.     The Court Is Not Poised to Issue a Merits Ruling Regarding Frlekin or Troester

           13              Plaintiffs argue that this Court should move ahead to decide their motion for class certification

           14    because it is supposedly necessary for this Court to analyze the impact of Frlekin v. Apple Inc., 8 Cal.

           15    5th 1038 (2020), and Troester v. Starbucks Corp., 5 Cal. 5th 829 (2018), before any settlement can be

           16    approved in the MDL Action. Dkt. 147 at 3. But there is no legitimate reason to believe that the court

           17    overseeing the MDL Action is unable to review and interpret these recent decisions, and Plaintiffs’

           18    suggestions to the contrary are both offensive and meritless. See Dkt. 147 at 3, 6. Even if these attacks

           19    on the competency of a sister federal court were to be credited, this Court’s role is not to offer guidance

           20    on California law for other federal courts outside of California, as Plaintiffs seem to believe.

           21              Regardless, there is no need for this Court to presently weigh in on the impact that Frlekin or

           22    Troester might have on the merits of Plaintiffs’ claims. The propriety of class certification in this

           23    action turns not on assessing the merits of California state law, but on an application of the factors

           24    under Rule 23(a) and (b)(3). Rule 23 grants courts “no license to engage in free-ranging merits

           25    inquiries at the certification stage,” and the merits may only be considered to the extent “they are

           26    relevant to determining whether the Rule 23 prerequisites” are satisfied. Stockwell v. City & Cty. of

           27    San Francisco, 749 F.3d 1107, 1111–1112 (9th Cir. 2014) (citation omitted). Plaintiffs are well aware

           28

Gibson, Dunn &                                                        6
Crutcher LLP
                       RESPONSE TO PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING IMPACT OF PROPOSED MDL
                                        SETTLEMENT – CASE NO. 1:18-CV-00120-DAD (BAM)
                       Case 1:18-cv-00120-DAD-BAM Document 148 Filed 06/05/20 Page 7 of 8

            1    of that fact, as they argued to this Court that it would be “improper[]” to consider “the merits of
            2    Plaintiffs’ claims at the class certification stage.” Dkt. 128 at 1.
            3             In any event, Plaintiffs’ interpretation of the merits of California law with respect to security
            4    screenings is wrong. Frlekin did not categorically require compensation for all end-of-shift security
            5    screening, nor did it leave “[a] way to assess at a class trial whether and to what extent” employees
            6    were “subject to security screening,” such that a court could decide, in one stroke, whether such
            7    screening resulted in compensable time or interfered with Amazon’s provision of meal and rest breaks.
            8    Dkt. 138 at 1. Frlekin does not create a bright-line rule that time spent passing through security
            9    screening—regardless of the nature of the screening—is categorically compensable under California
           10    law. Rather, the California Supreme Court adopted a fact-specific test under which “courts may and
           11    should consider” several “relevant factors” when determining “whether an employee is subject to the
           12    employer’s control” during security screening. Frlekin, 8 Cal. 5th at 1056-57. Applying that test to
           13    the facts before it, the court in Frlekin determined that Apple controlled its employees during security
           14    screenings because they were “confine[d] . . . to the premises” for a lengthy period of time, were
           15    required “to perform specific and supervised tasks” (id. at 1047), and could not avoid the screenings
           16    “as a practical matter” (id. at 1054). The record in Trevino is clear that Amazon’s security screenings
           17    were materially less invasive than those in Frlekin; indeed, “for significant numbers of putative class
           18    members . . . the screenings often took no time at all.” Dkt. 138 at 1. And “[e]ven after Troester, the
           19    precise contours of the de minimis doctrine remain uncertain.” Chavez v. Converse, Inc., No. 15-CV-
           20    03746-NC, 2020 WL 1233919, at *2 (N.D. Cal. Mar. 13, 2020) (citing Troester, 5 Cal. 5th at 848;
           21    Rodriguez v. Nike Retail Servs., 928 F.3d 810, 818 (9th Cir. 2019).
           22    II.      CONCLUSION
           23             The Court should stay a hearing on class certification in this action pending final approval of
           24    the Saldana settlement.
           25

           26

           27

           28

Gibson, Dunn &                                                        7
Crutcher LLP
                         RESPONSE TO PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING IMPACT OF PROPOSED MDL
                                          SETTLEMENT – CASE NO. 1:18-CV-00120-DAD (BAM)
                   Case 1:18-cv-00120-DAD-BAM Document 148 Filed 06/05/20 Page 8 of 8

            1    Dated: June 5, 2020                  Respectfully submitted,
            2
                                                      JASON C. SCHWARTZ
            3                                         MICHELE L. MARYOTT
                                                      KARL NELSON
            4                                         KATHERINE V.A. SMITH
                                                      HELEN AVUNJIAN
            5                                         GIBSON, DUNN & CRUTCHER LLP
            6

            7                                         By: /s/ Katherine V.A. Smith
                                                                       Katherine V.A. Smith
            8
                                                      Attorneys for Defendants GOLDEN STATE FC LLC
            9                                         (now known as AMAZON.COM SERVICES LLC),
           10                                         AMAZON.COM, INC. and AMAZON
                                                      FULFILLMENT SERVICES, INC. (now known as
           11                                         AMAZON.COM SERVICES LLC)

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                            8
Crutcher LLP
                      RESPONSE TO PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING IMPACT OF PROPOSED MDL
                                       SETTLEMENT – CASE NO. 1:18-CV-00120-DAD (BAM)
